Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Dwyer, J.), imposed September 22, 2010, on the ground that the sentence was excessive.
Ordered that the sentence is affirmed.
*891Inasmuch as the record does not demonstrate that the defendant’s purported waiver of his right to appeal was made knowingly, voluntarily, and intelligently, it may not be enforced (see People v Bradshaw, 18 NY3d 257, 264-265 [2011]). Nevertheless, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Eng, P.J., Angiolillo, Balkin and Sgroi, JJ., concur.